SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:DECEMBER 31, 2007 Commission File No. 000-19566 EARTH SEARCH SCIENCES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 87-0437723 (State or other Jurisdiction of (IRS Employer Incorporation or Organization) Identification Number) 306 Stoner Loop Road, Lakeside, MT 59922 (Address of Principal Executive Offices, Including Zip Code) Registrant's telephone number, including area code:(406) 751-5200 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x The number of shares outstanding of each of the registrant's classes of common stock, as of February 8, 2007, covered by this report: 102,711,346 shares.The registrant has only one class of common stock. Transitional Small Business Disclosure Format (check one):Yes ¨ No x EARTH SEARCH SCIENCES, INC. TABLE OF CONTENTS FORM 10-QSB QUARTER ENDED DECEMBER 31, 2007 PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Page Consolidated Balance Sheets as of December 31, 2007 and March 31, 2007 3 Consolidated Statements of Operations for the three and nine months ended December 31, 2007 and 2006 4 Consolidated Statements of Cash Flows for the nine months ended December 31, 2007 and 2006 5 Consolidated Statement of Changes in Stockholders’ Deficit for the nine months ended December 31, 2007 6 Selected notes to consolidated financial statements 7-8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9-14 Item 3. Controls and Procedures 14 PART II OTHER INFORMATION REQUIRED Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters of a Vote of Security Holders 16 Item 5. Other information 16 Item 6. Exhibits 16 2 EARTH SEARCH SCIENCES, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) December 31, 2007 March 31, 2007 ASSETS Current assets: Cash $ 84,855 $ 23,182 Accounts receivable 22,882 132 Loan costs, net of accumulated amortization of $222,983 and $199,998, respectively 52,587 28,225 Total current assets 160,324 51,539 Property and equipment, net accumulated depreciationof $910,094 and $832,208, respectively 232,058 309,944 TOTAL ASSETS $ 392,382 $ 361,483 LIABILITIES Current liabilities: Accounts payable $ 1,209,891 $ 1,151,437 Accrued expenses 670,308 733,917 Accrued officers’ compensation 1,327,986 1,147,986 Notes payable - current portion 747,656 836,618 Settlement obligation 8,686,824 5,434,259 Short-term debt – related parties 2,885,182 2,698,954 Total current liabilities 15,527,847 12,003,171 Notes payable less current portion 344,469 369,820 Total liabilities 15,872,316 12,372,991 Commitments and contingencies - - STOCKHOLDERS’ DEFICIT Preferred stock, 300,000,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value; 300,000,000 shares authorized; 102,711,346 and 96,327,474 shares issued and outstanding, respectively 102,712 96,328 Additional paid-in capital 47,237,282 46,577,053 Treasury stock (200,000 ) (200,000 ) Subscription receivable - (250,000 ) Accumulated deficit (62,619,928 ) (58,234,889 ) Total stockholders’ deficit (15,479,934 ) (12,011,508 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 392,382 $ 361,483 See accompanying notes to consolidated financial statements. 3 EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended December 31, Nine months ended December 31, 2007 2006 2007 2006 Revenues $ - $ - $ 22,750 $ 91,429 Operating expenses Late fees related to settlement agreement 1,176,390 658,748 3,043,098 1,833,353 Depreciation and amortization 25,962 27,048 77,886 78,973 General and administrative 242,509 189,377 883,044 1,131,227 Total expenses 1,444,861 875,173 4,004,028 3,043,553 Loss from operations (1,444,861 ) (875,173 ) (3,981,278 ) (2,952,124 ) Other income (expense) Gain on settlement of debt - - 15,049 Interest expense (180,173 ) (46,477 ) (418,810 ) (470,923 ) Net loss $ (1,625,034 ) $ (921,650 ) $ (4,385,039 ) $ (3,423,047 ) Basic and diluted: Loss per share $ (0.02 ) $ (0.01 ) $ (0.05 ) $ (0.04 ) Weighted average common shares outstanding 98,444,611 81,281,201 97,361,464 80,574,567 See accompanying notes to consolidated financial statements. 4 EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended December 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (4,385,039 ) $ (3,423,047 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization 77,886 78,973 Amortization of deferred finance costs 22,985 137,258 Imputed interest 33,854 - Common stock issued for services 246,759 753,833 Gain on settlement of debt (15,049 ) - Changes in assets and liabilities: Accounts receivable (22,750 ) 16,839 Accrued interest – related party 162,083 - Accounts payable and accrued expenses 35,894 70,012 Accounts payable – related party - 416,427 Accrued officers compensation 180,000 178,917 Accrued settlement liability 3,252,565 1,810,082 NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES (410,812 ) 39,294 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from stockholder loans 341,500 - Payment on stockholder loans (317,355 ) - Proceeds from subscription receivable 250,000 - Financing costs (47,347 ) - Proceeds from issuance of common stock 360,000 - Payment on long-term debt (114,313 ) (49,007) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 472,485 (49,007 ) NET DECREASE IN CASH 61,673 (9,713 ) CASH AT BEGINNING OF PERIOD 23,182 40,900 CASH AT END OF PERIOD $ 84,855 $ 31,187 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ 92,407 $ - Taxes paid - - Non-cash financing and investing activities: Common stock issued for debt repayment $ 26,000 $ 72,000 Equity issued for loan extension - 75,000 See accompanying notes to consolidated financial statements. 5 EARTH SEARCH SCIENCES, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT Nine months ended December 31, 2007 (Unaudited) Common Shares Stock Amount Additional Paid-in Capital Treasury Stock Subscription Receivable Accumulated Deficit Total Balances at March31,2007 96,327,474 $ 96,328 $ 46,577,053 $ (200,000 ) $ (250,000 ) $ (58,234,889 ) $ (12,011,508 ) Payment of subscription receivable 250,000 250,000 Issuance of common stock for debt 65,000 65 25,935 26,000 Issuance of common stock for services rendered 976,016 977 245,782 246,759 Issuance of common stock for cash 5,342,856 5,342 354,658 360,000 Imputed interest 33,854 33,854 Net loss - (4,385,039 ) (4,385,039 ) Balances at June30,2007 102,711,346 $ 102,712 $ 47,237,282 $ (200,000 ) $ - $ (62,619,928 ) $ (15,479,934 ) See accompanying notes to consolidated financial statements. 6 EARTH SEARCH SCIENCES, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Earth Search Sciences, Inc. ("ESSI") have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in ESSI's Annual Report filed with the SEC on Form 10-KSB.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for 2007 as reported in the 10-KSB have been omitted. Certain prior period amounts have been reclassified to conform with the current period presentation. NOTE 2 - EQUITY During the nine months ended December 31, 2007 we issued: · 976,016 shares of stock valued at $246,759 to various individuals for consulting services. The value of the stock was based on the quoted market price on the date of grant. · 65,000 shares of stock valued at $26,000 for debt pursuant to a settlement agreement between ESSI and the third-party debtor. The value of the stock was based on the quoted market price on the date of grant. The $15,049 difference between the liability settled and the value of the stock was recognized as a gain on settlement of debt in accordance with SFAS No. 140. · 5,342,857 shares of stock valued at $360,000 to various individuals for cash. NOTE 3 - LITIGATION We were in dispute with another party over a leaseback purchase agreement for a Hyperspectral Probe.On March 23, 2005, ESSI entered into a settlement agreement (2005 Settlement Agreement) with Accuprobe to return the airborne hyperspectral sensor (Probe) and to settle the outstanding debt obligations under the related capital lease. Under this agreement, ESSI was required to return the Probe on or before August 31, 2005, and did so in January 2007.As the Probe was not returned by the August 2005 due date, ESSI was subject to a shipping, handling and disposition fee of $250,000.Interest related to the $250,000 began accruing on September 2, 2005 at an annual rate of prime plus 4%.In addition, rent began accruing at $250,000 per year beginning April 10, 2000 with interest on any unpaid rent accruing at a rate of prime plus 2% through August 31, 2005. After August 31, 2005, interest related to the unpaid rent ceased and was replaced with a 5% late fee calculated on the entire balance due at the end of each month. We returned the Probe in January 2007, however, we have been unable to reach a final settlement and continue to accrue interest, rents and late fees under the 2005 Settlement Agreement. Under the 2005 Settlement Agreement, we had accrued $8,686,824 in rents, interest and late fees as of December 31, 2007. The estimated settlement obligation increased $3,252,565 as of December, 31, 2007, compared to the March 31, 2007 balance. This increase is related to interest expense of $21,967, rent expense of $187,500 and late fees of $3,043,098. Rent and interest expense are reflected in general and administrative expense for the three and nine months ended December 31, 2007 and 2006. 7 NOTE 4 - GOING CONCERN As shown in the accompanying financial statements, we incurred a net loss of $4,385,039 for the nine months ended December 31, 2007 and had an accumulated deficit of $62,619,928 and a working capital deficit of $15,367,523 as of the same period.These conditions raise substantial doubt as to ESSI's ability to continue as a going concern.Management is trying to raise additional capital through sales of stock and or loans to the Company.The financial statements do not include any adjustments that might be necessary if ESSI is unable to continue as a going concern. NOTE 5 – NEW ACCOUNTING PRONOUNCEMENTS In June2006, the Financial Accounting Standards Board (FASB)issued FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109” (FIN 48). This Interpretation provides guidance on recognition, classification and disclosure concerning uncertain tax liabilities. The evaluation of a tax position requires recognition of a tax benefit if it is more likely than not it will be sustained upon examination. We adopted this Interpretation effective January1, 2007. The adoption did not have a material impact on our consolidated financial statements. 8 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CORPORATE FOCUS In December, 1985 we acquired all of the outstanding shares of common stock of a privately held company known as Earth Search Sciences, Inc. (ESSI), a Utahcorporation formed on August 29, 1985.We issued 13,639,600 shares of its common stock in exchange for ESSI's outstanding shares.This merger was a reverse acquisition and accounted for as a pooling of interests.Accordingly, the assets and liabilities of the two companies were combined at their recorded net book values.ESSI's principal assets were unpatented mining claims in Alaskathat were acquired from ESSI's incorporators at a cost of $126,715.ESSI's operations were the continuing operations of the Company, and ESSI was the entity which had substance and control both before and after the merger. We have four wholly-owned subsidiaries: Skywatch Exploration, Inc., Polyspectrum Imaging, Inc., Geoprobe, Inc., and STDC, Inc. In addition, there are five majority-owned consolidated subsidiaries: Earth Search Resources, Inc., Eco Probe, Inc., ESSI Probe 1 LC, Petro Probe, Inc. and Terranet, Inc. All subsidiaries except Petro Probe were inactive during fiscal 2006 and 2007. The Company utilizes an aircraft mounted hyperspectral remote sensing instrument to gather precise geological data from the surface of the Earth. Solar energy is reflected from surface materials and the instrument, called "Probe-1", captures the data in digital form. The Probe-1 is a "whiskbroom style" instrument that collects data in a cross-track direction by mechanical scanning and in an along-track direction by movement of the airborne platform. The instrument acts as an imaging spectrometer in the reflected solar region of the electromagnetic spectrum (0.4 to 2.5 nm). In the VNIR and SWIR, the at-sensor radiance is dispersed by four spectrographs onto four detector arrays. Spectral coverage is nearly continuous in these regions with small gaps in the middle of the 1.4 and 1.9 nm atmospheric water bands. In order to avoid geometric distortions in the recorded imagery, the Probe-1 is mounted on a 3 axis, gyro-stabilized mount. Geolocation of nadir pixels is assisted by the recording of aircraft GPS positional data and tagging each scan line with a time that is referenced to the UTC time interrupts from the GPS receiver. The spectral data is processed to identify unique spectra in the image. The captured and processed spectra are compared to a library of known material spectra called "digital fingerprints" and the output allows the identification of mineral, compounds and organic matter and the determination of vegetative conditions. In the fiscal years from 2004 to 2006 the Company's sensors were operated in the United Statesand abroad.Contracts to operate the sensors in the United Statesas an ecological, mining, agricultural, and hydrocarbon target identification tool produced revenues of $302,901, $192,297 and $258,843, in fiscal 2006, 2005, and 2004, respectively. In 1997 we began a two-year contract with Noranda Minerals Inc. to provide hyperspectral remote sensing data over multi-continents The agreements called for a series of flights for Noranda Mining and Exploration Inc. and its affiliates including Falconbridge Limited (collectively, the "Noranda Group"). The agreements provided the Noranda Group with an exclusive license to use the instruments for commercial mining exploration, as long as the Noranda Group continued to purchase remote sensing services from the Company in certain specified quantities.The Company was entitled to receive fees for services and net smelter royalties or net profit interest royalties from certain discoveries by the Noranda Group. The licensing agreement with the Noranda Group provided a $1,000,000 equity investment in ESSI by way of 200,000 preferred shares, convertible into 1,000,000 shares of common stock and an option to purchase 1,000,000 shares of ESSI common stock at a price of $2.00 per share. Targets were flown in Chile, Peruand the North WestTerritoriesin Canada. Since 1997, the Company has also collected and holds a substantial archive of Probe 1 imagery from Kazakhstan,
